Case: 2:19-cv-02054-ALM-KAJ Doc #: 3 Filed: 05/21/19 Page: 1 of 17 PAGEID #: 110

Franklin County Ohio Clerk of Courts of the Common Pleas- 2018 Dec 19 12:42 PM-18CV010572
0OE452 - G93

IN THE COURT OF COMMON PLEAS

FRANKLIN COUNTY, OHIO
MARIA BLANEY, ) CASE NO.
$35 S Harris Ave )
Columbus, OH 43204 ) JUDGE:
)
Plaintiff, )
)
v. ) COMPLAINT FOR DAMAGES
} AND INJUNCTIVE RELIEF
CITY OF COLUMBUS )
Facilities Management ) JURY DEMAND ENDORSED
Department of Finance and Management } HEREIN
90 W Broad St )
Columbus, OH 43215 )
)
Defendant. )

Plaintiff, Maria Blaney, by and through undersigned counsel, as her Complaint against the
Defendant, states and avers the following:

PARTIES, JURISDICTION & VENUE

 

1. Blaney is a resident of the city of Columbus, Franklin County, state of Ohio.

2. Defendant CITY OF COLUMBUS, (“Columbus” or “the City”) is the City in charge of
the Department of Finance and Management (Facilities Management - Department of
Finance and Management) where plaintiff was employed.

3. Columbus’ principal place of business is located at 90 W Broad St, Columbus, OH 43215.

4. The events that gave rise to Plaintiff's claims in this action occurred at Columbus’ Division
of Police Headquarters, located at 120 N Marconi Blvd, Columbus, OH 43229, where
Plaintiff performed her job duties.

5, Columbus is, and was at all times hereinafter mentioned, an employer within the meaning

of R.C. § 4112.01(A\(2).

    

a

  
  

¥ “eg

EXHIBIT

L

  

    
 
Case: 2:19-cv-02054-ALM-KAJ Doc #: 3 Filed: 05/21/19 Page: 2 of 17 PAGEID #: 111

Franklin County Ohio Clerk of Courts of the Common Pleas- 2018 Dee 19 12:42 PM-18CV010572
OE452 - G94

6. All of the material events alleged in this Complaint occurred in Franklin County, at Columbus’
location.

7. Therefore, personal jurisdiction is proper over Defendant pursuant to Ohio Revised Code
§ 2307.382(A\L), (3) and/or (4).

8. Venue is proper pursuant to Civ. R. 3(B)(2), (3) and/or (5).

9. This Court is a court of general jurisdiction over the claims presented herein, including all
subject matters of this Complaint.

FACTS

10. Blaney is 46 years old, placing her in a protected class for her age, pursuant to R-C. § 4112
et seq. Atall times relevant, she was above the age of 40.

11. Blaney is also in a protected class for her gender (female).

12. Blaney worked for the City as a part-time custodian from June 8, 2015, until she was forced
to resign on or about July 15, 2018.

13, Blaney was placed at the Division of Police in or around December 2015.

14. Blaney previously won an HR complaint against Daniel Hook (who no longer works with
the City) after going through her Union and eventually being sent to HR.

15. Blaney also complained about Ed Herrera, operations manager, for gender discrimination.

16, While employed at the City, Blaney was also Treasurer for her Union, AFSCME Local
1632, for the employees of the City of Columbus.

17, The aforementioned complaints inform how Blaney has been treated by her superiors since.

18. After Hook resigned from his employment by the City, Blaney began to see retaliatory

actions by her coworkers and superiors.

     

The Exnployee’s Attorne”™

 
Case: 2:19-cv-02054-ALM-KAJ Doc #: 3 Filed: 05/21/19 Page: 3 of 17 PAGEID #: 112

Franklin County Ohio Clerk of Courts of the Common Pleas- 2018 Dec 19 12:42 PM-18CV010572
OEB452 - G95

19. Blaney complained about this harassment, bullying, and discrimination numerous times
due to the near-constant hostile work environment she endured.

20. These warranted complaints have, unfortunately, led to Blaney being blackballed from any
sort of promotion or lateral movement through the City’s offices.

21. On or about May 26, 2016, Blaney was asked to perform a custodial job, cleaning a sewage-
filled restroom, that she was not prepared for.

22. Blaney stated she was not prepared to complete the task for lack of training, but she was
told to do the work by her supervisor, Jeff Dameron, anyway. Lauren Nye, an industnal
hygienist, overheard the conversation and gave Blaney her business card.

23. Nye then told Blaney to wait for her to enter the restroom.

24. Nye spoke with the safety manager, Lynda Hicky, at the McKinley Office to get some
personal protective equipment (“PPE”) and to see if the custodial staff was actually
qualified for the job.

25. Unfortunately, Hicky was not at work that day, nor was the OSHA manager, Rick Brewer;
further, Nye was not able to assess the sewage problem in person.

26. After attempting to perform the cleanup, Blaney felt ill and left work that day in an
ambulance.

27. A few weeks later, Blaney filed the two grievances as a result.

28. In or around early June 2016, Blaney was disciplined by Johnny Scales, Facilities
Management Administrator, in response to the clean-up task she was assigned.

29, Blaney was cited with two infractions for that day: improper PPE and not taking a break.

30. At arbitration, Blaney partially won, the improper PPE charge was denied and the City

affirmed that it could have trained her better.

 
Case: 2:19-cv-02054-ALM-KAJ Doc #: 3 Filed: 05/21/19 Page: 4 of 17 PAGEID #: 113

Franklin County Ohio Clerk of Courts of the Common Pleas- 2018 Dec 19 12:42 PM-18CV010572
0E452 - G96

31. The City also mooted the break charge, in that it found she could have taken her break after
doffing her PPE suit and donning a new one after.

32. Blaney was also charged by the City of lying about the situation and failing to show good
behavior shortly after the early June grievances.

33. At the hearing in or around July, the City requested her termination, instead, Blaney was
given a ten-day suspension.

34, This suspension was later retroactively shortened to three days after a union arbitration,
which is discussed infra.

35. In or around August 2016, around the time of the Steps Action in her Union, Blaney was
told by then-current Union president, Woodrow Moore, that she would never be allowed
to work full-time for the City.

36. Moore then went out of his way to blackball Blaney from gaining any sort of promotion or
lateral move from her current position, saying “(Blaney] will never work full-time in
facilities, because of all of this!" referring to her various grievances.

37. Moore, along with Jason Sneed, the VP of the Union, then gave Blaney the nickname of
“Bat-Shit Crazy Maria,” and continued to trash her name to the other departments around
the City.

38. Scales continued spreading false, defamatory, retaliatory information about Blaney and
was one of the primary bad actors in Blaney’s blackballing with the City.

39. On or about October 16, 2017, Blaney interviewed for a full-time custodial position with
the City.

40. Blaney was not offered the job, despite her experience. Instead, the City hired two younger

men from part-time positions over her.

  
 

smployee’s Attorney”?

  
Case: 2:19-cv-02054-ALM-KAJ Doc #: 3 Filed: 05/21/19 Page: 5 of 17 PAGEID #: 114

Franklin County Ohio Clerk of Courts of the Common Pleas- 2018 Dec 19 12:42 PM-18CV010572
OB452 - G9?

41. Both men were hired after Blaney, one in or around March 2017 and the other in or around
April 2017.

42. This mirrored a situation in the spring of 2017, where another full-time position had
opened. Blaney had also applied to that position, but a younger man was hired over her
who had less experience than she did.

43. More recently, in or around an October 24, 2017 meeting of the Union, Moore made a few
statements that violated the City’s employees’ confidentiality in his “Prestdent’s Notes.”

44. Moore mentioned that there had been new precedence created recently, rising from
Blaney’s previous complaints with the City.

45. Moore noted verbally in the meeting Blaney’s name and her complaint against the Union.

46. Moore stated a few false things in that meeting around Blaney’s status at the time.

47. Specifically, Moore falsely noted that Blaney was a probationary employee, was neglectful
of her duties, was insubordinate, and that her grievances set the precedent that probationary
employees could never be terminated. These were all false statements.

48. Blaney, when she leamed of the statements in or around January 2018, complained about
those statements to Roberta Skook, Michael Dillon, and Angela Williams (President of the
Union).

49, Blaney has faced discrimination and bullying throughout the majority of her time at the
City.

50. Blaney was then blackballed by Facilities Management and di sallowed from moving to a
full-time custodial position and likely to any other position with the City.

51. Scales said that Blaney would never be allowed to be a full-time employee for the City, as

an example.

 
Case: 2:19-cv-02054-ALM-KAJ Doc #: 3 Filed: 05/21/19 Page: 6 of 17 PAGEID #: 115

Franklin County Ohio Clerk of Courts of the Common Pleas- 2018 Dec 19 12:42 PM-18CV010572
0E452 - G98

52, Further, Blaney spoke with Commander Springer at the Division of Police, who wished for
Blaney to remain in the Police Headquarters because he wanted excellent custodians there,
had a meeting with Scales.

53. The Commander told Blaney that he had heard specifically from Scales that she would not
be promoted, mostly due to Scales’ acts to blackball her from finding other employment
with the City.

54. On or about January 24, 2018, Blaney went into the Civil Service Department to discuss a
test she had taken for a promotion or a lateral move.

55, Blaney spoke with the assistant director, Michael Eccard, about how she felt she was being
held back by Facilities.

56. Blaney asked Eccard if there was any regulation or rule with the City that prevents a
person’s promotion from part-time to full-time (or any other promotion) based on their
previous discipline.

57. Eccard knew of no such rule, even though Blaney had previously been rejected from a job
with the City for that cited reason.

58. Blaney was repeatedly rejected from jobs with the City when those with less experience
and a younger age were not. ©

59. The three men who were hired into full-time custodial work when Blaney was not were all
significantly younger than her.

60, This is also true for one of the other numerous applications Blaney submitted to the City.

61. Discounting the harassment from Hook and his subsequent resignation, the City has made

no actions to stop its Facilities department from discriminating against Blaney, one of its

female employees.

 
Case: 2:19-cv-02054-ALM-KAJ Doc #: 3 Filed: 05/21/19 Page: 7 of 17 PAGEID #: 116

. Franklin County Ohio Clerk of Courts of the Common Pleas- 2018 Dee 179 12:42 PM-18CV010572
OE452 - G99

62. The City has intentionally and repeatedly passed over Blaney in her applications for
promotions, instead hiring numerous younger men to those jobs.

63. Since Blaney complained and arbitrated the sexual harassment case arising from her
interactions with Hook, she has been treated differently by her fellow employees and
superiors.

64. In an effort to prevent Blaney from receiving any sort of promotion, Facilities Management
has gone out of its way to blackball her from a transition out of her current position.

65. This action was a direct retaliation against Blaney’s arbitration of sexual harassment at
work.

66. One of the primary issues in Blaney’s situation was the spreading of Moore’s words and
his false, retaliatory statements.

67. Because of the false and retaliatory statements Moore made at the Union meeting, as well
as his, Sneed’s, and Facilities Management’s actions to blackball Blaney from finding other
employment with the City, Defendant prevented Blaney from becoming a full-time
custodian, discriminatorily and retaliatorily failing to hire her.

68. Those words and actions have also had a negative impact on Blaney’s attempts to find other
full-time employment with the City.

69. Blaney received her Bachelor’s degree in or around summer 2016.

70. The words and actions have also had a negative impact on Blaney’s attempts to find other
full-time employment with the City relevant to her new degree.

71. Blaney applied to approximately 35 different positions with the City, but was hired to none,

further evidencing her blackballing and retaliation by false job reference.

   

aH

The Emplagee’s Attomey:

 
Case: 2:19-cv-02054-ALM-KAJ Doc #: 3 Filed: 05/21/19 Page: 8 of 17 PAGEID #: 117

0E452 wpeanlin County Ohio Clerk of Courts of the Common Pleas- 2018 Dec 19 12:42 PM-18CV010572

72. Because Blaney was restricted from promotion or hiring to new roles, Blaney was forced
to resign from her employment with the City, on or about July 15, 2018,

73, Blaney was paid less than her male custodial counterparts.

74, Blaney complained about the unequal pay in comparison to her male counterparts.

75. Columbus actually refused to hire/promote Blaney due to her age, gender, and in retaliation
for her previous actions.

76. As a result of her situation with Columbus, Blaney has suffered severe emotional distress,

anxiety, and depression.

COUNT LE AGE DISCRIMINATION IN VIOLATION OF
RC. § 4112.02 AND R.C. § 4112.99

77. Blaney restates each and every prior paragraph of this complaint, as if it were fully restated
herein.

78. Blaney is 46 years old. At all times relevant, Blaney was a member of a statutonly-
protected class under R.C. §4112.14{B).

79, Defendant treated Blaney differently from other similarly situated employees based on her
age.

80, Defendant discriminated against Blaney on the basis of her age throughout her employment
with Columbus.

81. Defendant’ s discrimination against Blaney based on her age violates R-C. § 4112.01 et seq.

82. Upon information and belief, Blaney was replaced by someone outside her protected
classes, and/or Defendant hired less-qualified, significantly younger employees to fill

positions to which Plaintiff had applied (and was qualified).

     
 

 

ana

lnpee's Attorney.

   
 

Case: 2:19-cv-02054-ALM-KAJ Doc #: 3 Filed: 05/21/19 Page: 9 of 17 PAGEID #: 118

0E452 pp rankiin County Ohio Clerk of Courts of the Common Pleas- 2018 Dec 19 12:42 PM-18CV010572

83.

84,

85,

86.

87.

88.

89.

90,

91.

92.

93.

94.

As a direct and proximate result of the Defendant's conduct, Plaintiff has suffered and will
continue to suffer economic and emotional damages.

COUNT Tl: HOSTILE WORK ENVIRONMENT
ON THE BASIS OF AGE DISCRIMINATION

Blaney restates each and every prior paragraph of this Complaint, as if it were fully
restated herein.
Blaney is age 46, placing her in a protected class for her age pursuant to R.C. § 4112. et

seq.

During her employment with the City, Blaney was subjected to offensive and harassing

conduct based on her age.

Defendant knew or should have known of the harassing conduct against Blaney.
Defendant condoned, tolerated and ratified this harassing conduct.

This harassing conduct was severe and/or pervasive.

This harassing conduct was offensive to Blaney.

This harassing conduct interfered with Blaney’s ability to perform her job duties.
Defendant's offensive and harassing conduct created a hostile and/or abusive work
environment for Blaney.

Defendant’s offensive and harassing conduct created a hostile and/or abusive work
environment for the reasonable person similarly-situated to Blaney.

As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered and will

continue to suffer economic and emotional damages.

COUNT It: FAILURE TO HIRE/PROMOTE BASED ON AGE DISCRIMINATION

95.

Blaney restates each and every prior paragraph of this Complaint, as if it were fully

restated herein.
Case: 2:19-cv-02054-ALM-KAJ Doc #: 3 Filed: 05/21/19 Page: 10 of 17 PAGEID #: 119

0452 wpeaneiin County Ohio Clerk of Courts of the Common Pleas- 2018 Dec 19 12:42 PM-48CV010572

96, Blaney is 46 years old. At all times relevani, Blaney was a member of a statutorily-
protected class under R.C. §4112.14(B).

97, Blaney was repeatedly passed over for promotions to full-time work at the City.

98. Defendant failed to hire and/or promote Blaney based on her age.

99. Blaney’s age was a determinative factor in Defendant’s decision not to promote Blaney.

100. Defendant instead hired/promoted si gnificantly younger individuals outside
Blaney’s protected age class.

101. Defendant violated R.C. §4112,02 and R.C. § 4112.99 when they failed to hire
Blaney based on her age.

102. As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered and
will continue to suffer economic and emotional damages.

COUNT IV: GENDER DISCRIMINATION UNDER R.C. § 4112.02

103, Blaney restates each and every prior paragraph of this Complaint, as if it were fully
restated herein.

104. Blaney is in a protected class for her gender under R.C. § 4112.02.

105. Defendant treated Blaney differently than other similarly situated employees based
on her gender.

106, Defendant discriminated against Blaney for her gender.

107. Defendant discriminated against Blaney on the basis of her gender throughout her
employment with Columbus.

108. Defendant’s discrimination against Blaney based on her gender violates R.C. §

4112.01 et seq.

 
Case: 2:19-cv-02054-ALM-KAJ Doc #: 3 Filed: 05/21/19 Page: 11 of 17 PAGEID #: 120

0E452 agrankdin County Ohio Clerk of Courts of the Common Pleas- 2018 Dee 19 12:42 PM-18CV010572

109. Upon information and belief, Blaney was replaced by someone outside her
protected classes.
110. As a direct and proximate result of Defendant’s conduct Plaintiff has suffered and

will continue to suffer economic and emotional damages.

COUNT V: HOSTILE WORK ENVIRONMENT
ON THE BASIS OF GENDER DISCRIMINATION

111. Blaney restates each and every prior paragraph of this Complaint, as if it were fully
restated herein.

112. Blaney is a woman, placing her in a protected class for her gender pursuant to R.C.
§ 4112. et seg.

113. During her employment with the City, Blaney was subjected to offensive and

harassing conduct based on her gender.

114. Defendant knew or should have known of the harassing conduct against Blaney.
115. Defendant condoned, tolerated and ratified this harassing conduct.

116. This harassing conduct was severe and/or pervasive.

117. This harassing conduct was offensive to Blaney.

118. This harassing conduct interfered with Blaney’s ability to perform her job duties.
119, Defendant’s offensive and harassing conduct created a hostile and/or abusive work

environment for Blaney.
120, Defendant’s offensive and harassing conduct created a hostile and/or abusive work
environment for the reasonable person similarly-situated to Blaney.

121, As a direct and proximate result of Defendant's conduct, Plaintiff has suffered and

will continue to suffer economic and emotional damages.

 
Case: 2:19-cv-02054-ALM-KAJ Doc #: 3 Filed: 05/21/19 Page: 12 of 17 PAGEID #: 121

0E452 weeanistin County Ohio Clerk of Courts of the Common Pleas- 2018 Dec 19 12:42 PM-18CV010572

COUNT VE FAILURE TO HIRE/PROMOTE BASED ON GENDER DISCRIMINATION

122, Blaney restates each and every prior paragraph of this Complaint, as if it were fully
restated herein.

123. Blaney is a woman and thus is in a protected class for her gender under RC.
§ 4112.02.

124. Blaney was repeatedly passed over for promotions to full-time work at the City.

125. Defendant failed to hire/promote Blaney based on her gender.

126. Blaney’s gender was a determinative factor in Defendant’ s decision not to promote
Blaney.

127. Defendant instead hired/promoted others outside Blaney’s protected gender class.

128. Defendant violated R.C. § 4112.01 et seq. when they failed to hire Blaney based on
her gender.

129. As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered and

will continue to suffer economic and emotional damages.
COUNT Vil: VIOLATION OF OHIO’S EQUAL PAY ACT, RC, § 4411,17(A)
130. Plaintiff restate each and every prior paragraph of this Complaint, as if it were
fully restated herein.
131, Plaintiff is a member of a statutorily protected class based on her gender, as a
woman, under R.C. § 4112.02.
132. Columbus intentionally discriminated against Plaintiff and paid her less than other
similarly situated male employees based on her gender.

133. Columbus paid male custedial employees higher than female employees in the

same role.

 
Case: 2:19-cv-02054-ALM-KAJ Doc #: 3 Filed: 05/21/19 Page: 13 of 17 PAGEID #: 122

Of4S2 neeanetin County Ohio Clerk of Courts of the Common Pleas- 2018 Dec 19 12:42 PM-18CV010572

134, Columbus discriminated against Plaintiff on the basis of her gender throughout her
employment with the Columbus.

135. Columbus did not discriminate against male employees on the basis of their gender.

136. Columbus’ discrimination in pay against Plaintiff based on her gender violates R.C.
§ 4111.17 et seg.

137. As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered and
will continue to suffer economic and emotional damages.

COUNT VII: RETALIATION

138. Blaney restates each and every prior paragraph of this complaint, as if it were fully
restated herein.

139. As a result of the Defendant’s discriminatory conduct described above, Blaney
complained of the discrimination, harassment, and disparate treatment she was
experiencing.

140. Subsequent to Blaney’s complaints to the City, Defendant took adverse
employment actions against Blaney, including terminating her employment and spreading
false, retaliatory job references.

141. Defendant’s actions were retaliatory in nature based on Blaney’s opposition to the
unlawful discriminatory conduct.

142. Pursuant to R.C. § 4112.02(1), it is an unlawful discriminatory practice “to
discriminate in any manner against any other person because that person has opposed any
unlawful discriminatory practice defined in this section...”

143. As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered and

will continue to suffer economic and emotional damages.

inployee’s Attorney.

 
Case: 2:19-cv-02054-ALM-KAJ Doc #: 3 Filed: 05/21/19 Page: 14 of 17 PAGEID #: 123

0E452 qyramtin County Ohio Clerk of Courts of the Common Pleas- 2018 Dee 19 12:42 PM-18CV010572

COUNT IX: DEFAMATION
144, Blaney restates each and every prior paragraph of this Complaint, as if it were fully
restated herein.
145, Through the end of Blaney’s employment with the City, Moore, Sneed, Scales,

Herrera, and Damron and Facilities Management made false statements to City employees,
contractors, and third-party vendors regarding Blaney and the circumstances surrounding
her employment with the City, including false comments about Blaney’s character and
reputation. |

146. Moore’s, Sneed’s, Scales’, Herrera, and Damron and Facilitics Management’s false
statements about Blaney were made without privilege to third parties.

147. Moore’s, Sneed’s, Scales’, Herrera, and Damron, and Facilities Management’s
false statements about Blaney were made intentionally, or at least negligently, and with
some degree of fault by Moore, Sneed, Scales, and Facilities Management.

148. Moore’s, Sneed’s, Scales’, Herrera, and Damron, and Facilities Management’s
false statements about Blaney were defamatory per se, or caused special harm to Blaney.

149. Moore’s, Sneed’s, Scales’, Herrera, and Damron and Facilities Management’s false
statements about Blaney reflected injuriously on Blaney’s reputation, and/or affected
Blaney adversely in her trade, business or profession.

150. Moore, Sneed, Scales, Herrera, and Damron, and Facilities Management made the

false statements about Blaney while employed with the City and in their capacities and

scopes of employment as a manager, supervisors and/or agents of the City.

 
Case: 2:19-cv-02054-ALM-KAJ Doc #: 3 Filed: 05/21/19 Page: 15 of 17 PAGEID #: 124

0452 ngrenklin County Ohio Clerk of Courts of the Common Pleas- 2018 Dec 19 12:42 PM-18CV010572

151. As a direct and proximate result of Moore’s, Sneed’s, Scales’, Herrera, and
Damron, and Facilities Management’s conduct, Plaintiff has suffered and will continue to
suffer economic and emotional damages.

COUNT X: INTENTIONAL INfLICTION OF EMOTIONAL DISTRESS

152. Blaney restates each and every prior paragraph of this Complaint, as if it were fully
restated herein.

153. Defendant intended to cause Blaney emotional distress, or knew that its acts or
omissions would result in serious emotional distress to Blaney.

154, Defendant’s conduct was so extreme and outrageous as to go beyond all possible
bounds of decency and was such that it can be considered as utterly intolerable in a civilized
community.

155. As a direct and proximate result of Defendant's acts and omissions as set forth
above, Blaney has suffered mental anguish of such a serious nature that no reasonable
person could be expected to endure it.

156, As a direct and proximate result of Defendant’ s conduct and the resulting emotional
distress, Plaintiff has suffered and will continue to suffer economic and emotional
damages.

DEMAND FOR RELIEF
WHEREFORE, Blaney demands from Columbus the following:
a) Issue a permanent injunction:
i. Requiring Columbus to abolish discrimination, harassment, and retaliatton;
ii. Requiring allocation of significant funding and trained staff to implement all

changes within two years,

     
    

os

  

  

OES

a Emploges'’s Attornex

 

15

   
Case: 2:19-cv-02054-ALM-KAJ Doc #: 3 Filed: 05/21/19 Page: 16 of 17 PAGEID #: 125

0452 apeanetin County Ohlo Clerk of Courts of the Common Pleas- 2018 Dec 19 12:42 PM-18CV010572

iii, Requiring removal or demotion of all supervisors who have engaged in
discrimination, harassment, or retaliation, and failed to mect their legal
responsibility to promptly investigate complaints and/or take effective action to
stop and deter prohibited personnel practices against employees;

iv. Creating a process for the prompt investigation of discrimination, harassment,
or retaliation complaints, and

v. Requiring mandatory and effective training for all employees and supervisors
on discrimination, harassment, and retaliation issues, investigations, and
appropriate corrective actions;

b) Issue an order requiring Columbus to expunge Blaney’s personnel file of all negative
documentation;

c) An award against Columbus for compensatory and monetary damages to compensate
Blaney for physical injury, physical sickness, lost wages, emotional distress, and other.
consequential damages, in an amount in excess of $25,000 per claim to be proven at
trial;

d) An award of punitive damages against Columbus in an amount in excess of $25,000;

e} An award of reasonable attomeys’ fees and non-taxable costs for Blaney’s claims as
allowable under law;

f) An award of the taxable costs of this action; and

g) An award of such other relief as this Court may deem necessary and proper.

 
Case: 2:19-cv-02054-ALM-KAJ Doc #: 3 Filed: 05/21/19 Page: 17 of 17 PAGEID #: 126

Franklin County Ohio Clerk of Courts of the Common Pleas- 2018 Dec 19 12:42 PM-18CV010572
OF452 - H10

Respectfully submitted,

‘Ss! Matthew _G, Bruce
Matthew Bruce (0083769)
Trial Attorney
Evan R. McFarland (0096953)
‘THE SPITZ LAW FIRM,LLC
25200 Chagrin Blvd., Suite 200
Beachwood, OH 44122
Phone: (513) 883-1147
Fax: (216) 291-5744
Email: Evan McFarland@iSpitzLawFirm.com

Attorneys for Plaintiff Maria Blaney

JURY DEMAND

Plaintiff Maria Blaney demands a trial by jury by the maximum number of jurors permitted.

isf Matthew G, Bruce
Matthew Bnuce (0083769)

 
